UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                                     No. 19-1245


STEVEN FARR,

                   Plaintiff - Appellant,

             v.

UNITED STATES OF AMERICA,

                   Defendant - Appellee,

             and

UNITED STATES AIR FORCE, a branch of the United States Government;
DJALMA A. BRAGA,

                   Defendants.



Appeal from the United States District Court for the District of South Carolina, at
Columbia. Cameron McGowan Currie, Senior District Judge. (3:18-cv-02061-CMC)


Submitted: November 30, 2020                             Decided: January 19, 2021


Before WYNN, DIAZ, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


John S. Keffer, KEFFER LAW FIRM, Sumter, South Carolina, for Appellant. A. Lance
Crick, Acting United States Attorney, Christie V. Newman, Assistant United States
Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Columbia, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM

       Steven Farr appeals the district court’s orders dismissing as untimely his suit under

the Federal Tort Claims Act, 28 U.S.C. §§ 1346(b)(1), 2671-2680, and denying

reconsideration. We have reviewed the record and find no reversible error. We therefore

affirm for the reasons stated by the district court. Farr v. United States, No. 3:18-cv-02061-

CML (D.S.C. Dec. 3, 2018 & Feb. 25, 2019). We dispense with oral argument because the

facts and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                                 AFFIRMED




                                              3